DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108141785, filed on November 18, 2019.
Specification
The abstract of the disclosure is objected to because:
Line 9, “potion” should read “portion”
Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1, line 19, “potion” should read “portion”
Claim 1, line 24, “potion” should read “portion”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (WO 2018064712 A2).
Regarding claim 1, Cheng discloses respiratory mask (3000; Figure 12A to 12M, 17A to 17E, and 18A to 18M; Paragraph 0368) comprising: an air duct (air circuit 4170; Figure 1A; Paragraph 0474-0476) including a duct segment (swivel 3501; Figure 12M; Paragraph 0441-0444), and an installation segment (decoupling structure 3500; Figure 12M; Paragraph 0443) connected to said duct segment and extending along a central axis (line 17E-17E; Figure 17B; Paragraph 0206) (Figure 4; Examiner notes-The elbow assembly of the decoupling structure is extending from the connection port on an central axis); a muting member (connecting ring 3800; Figure 12M; Paragraph 0401) including an annular portion (vent 3400; Figures 12A-12M; Paragraph 0447-0449) that surrounds the central axis (line 17E-17E; Figure 17B; Paragraph 0206)  that is sleeved on said installation segment of said air duct, and that is formed with a plurality of muting holes extending therethrough (Paragraph 0449), a securing portion (outer rim 3212 and attachment structure 3802; Figure 7A and 10A-B; Paragraph 0404)  that is disposed at a side of said annular portion (vent 3400; Figures 12A-12M; Paragraph 0447-0449) which is opposite to said installation segment of said air duct and that is connected to said annular portion (vent 3400; Figures 12A-12M; Paragraph 0447-0449); and a mask body (plenum chamber 3200; Figure 12M; Paragraph 0423-0426)  made of a flexible material and having a connecting portion (connecting portions 3900; Figure 6M; Paragraph 0372 & 0409) that is grooves secured to said securing portion (outer rim 3212 and attachment structure 3802; Figure 7A and 10A-B; Paragraph 0404)  of said muting member, a groove portion (a connector ring joining portion 3902; Figure 14A-14B; Paragraph 0420) that surrounds and is connected to said connecting potion(connecting portions 3900; Figure 6M; Paragraph 0372 & 0409), and that defines a deformation groove surrounding the central axis (line 17E-17E; Figure 17B; Paragraph 0206)  and having a groove opening that faces parallel to the central axis (Paragraph 0441-0446), and a supporting portion (outer rim 3212 and attachment structure 3802; Figure 7A and 10A-B; Paragraph 0404) that surrounds and is connected to said groove portion;  wherein said mask body (plenum chamber 3200; Figure 12M; Paragraph 0423-0426)  has an inner radius between the central axis and a junction between said groove portion and said connecting portion, said deformation groove having a groove width in a direction which is transverse to the central axis (line 17E-17E; Figure 17B; Paragraph 0206), and a groove depth in a direction of the central axis (Figure 18H).
Cheng does not disclose a ratio of said inner radius to said groove width ranging from 4 to 8, a ratio of said groove width to said groove depth ranging from 0.5 to 1.5.
Since it has been held by the courts that, the only difference between the prior art and the claims was a recitation of relative ratio dimensions of the claimed device ratio of said inner radius to said groove width ranging from 4 to 8, a ratio of said groove width to said groove depth ranging from 0.5 to 1.5, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [MPEP 2144.04].
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Cheng to have the ratio dimensions of the claimed device ratio of said inner radius to said groove width ranging from 4 to 8, a ratio of said groove width to said groove depth ranging from 0.5 to 1.5. Applicant places no criticality on one particular size of the enclosure (pages 3 and 7 of applicant' s specification indicates the claimed range however no significance to one size over another is present). Modifying Cheng to have the claimed dimensions would not have adverse effects on the performance of the device and thus the changing dimensions would not destroy the device. The courts have held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one having ordinary skill in the art at the effective filing date the invention to modify Cheng to include a ratio of said inner radius to said groove width ranging from 4 to 8, a ratio of said groove width to said groove depth ranging from 0.5 to 1.5 because it is well within of the skill art the through routine experimentation to discover the optimum or workable ranges to provide an effective airway opening and corresponding groove width to cooperate with the muting member and the air duct (connecting pieces) of the present invention. [MPEP 2144.05(I)].
Regarding claim 2, Cheng discloses respiratory mask (3000; Figure 6A; Paragraph 0092) as claimed in claim 1, wherein: said installation segment (decoupling structure 3500; Figure 12M; Paragraph 0443) of said air duct (air circuit 4170; Figure 1A; Paragraph 0474-0476) is made of a flexible material (Paragraph 0079); and said air duct further includes a mounting ring (annular connector 3503; Figure 18H; Paragraph 0442)  surrounding and connected to said installation segment (decoupling structure 3500; Figure 12M; Paragraph 0443), and a plurality of mounting protrusions being angularly spaced apart from each other and protruding outwardly from said installation segment (See annotated black arrows on Figure A below)(decoupling structure 3500; Figure 12M; Paragraph 0443) (annular connector 3503; Figure 11C and 18H; Paragraph 0442), said mounting ring being spaced apart from said mounting protrusions along the central axis (Figure 11B-11C), said mounting ring and said mounting protrusions being respectively proximate to and distal from said duct segment (swivel 3501; Figure 12M; Paragraph 0441-0444).
[AltContent: textbox (Figure A: Figure 11C from Cheng et al.)]
    PNG
    media_image1.png
    546
    369
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    210
    media_image2.png
    Greyscale
[AltContent: textbox (Figure B: Figure 17C from Cheng et al.)]Regarding claim 3, Cheng discloses respiratory mask (3000; Figure 12A to 12M, 17A to 17E, and 18A to 18M; Paragraph 0368) as claimed in claim 1, wherein: said annular portion (outer annular connector surface 3513; Figure 13A-13B; Paragraph 0427) of said muting member (connecting ring 3800; Figure 12M; Paragraph 0401) has outer and inner surfaces (annular stop anterior surface 3813 and annular stop 3808; Figure 13A-13B; Paragraph 0427)  being opposite to each other in the direction of the central axis and being respectively proximate to and distal from said duct segment of said air duct(air circuit 4170; Figure 1A; Paragraph 0474-0476)  (Figure 13B), and an outer peripheral surface (peripheral extension 3803; Figure 13A-13B; Paragraph 0420, 0428) surrounding the central axis, interconnecting distal ends of said outer and inner surfaces which are opposite to the central axis, and mounted with said securing portion (attachment lip 3804; Figure 12H; Paragraph 0403) and said muting holes (Paragraph 0449) are angularly spaced(Figure 17C; Paragraph 0449: See arrow in annotated Figure B below) apart from each other, each of said muting holes having an inner opening that is formed in said inner surface of said annular portion (outer annular connector surface 3513; Figure 32B; Paragraph 0427)and an outer opening that is formed in said outer peripheral surface.  

Regarding claim 5, Cheng discloses respiratory mask (3000; Figure 12A to 12M, 17A to 17E, and 18A to 18M; Paragraph 0368) as claimed in claim 1, wherein said securing portion (attachment lip 3804; Figure 12H; Paragraph 0403) of said muting member (connecting ring 3800; Figure 12M; Paragraph 0401) surrounds said annular portion (outer annular connector surface 3513; Figure 13A-13B; Paragraph 0427), and has a plurality of securing holes extending therethrough (pivot holes 3810, Figure 19A, 19C, and 19D; Paragraph 0406), being parallel to the central axis (Figure 19A, 19C, and 19D), and being engaged with said connecting portion (connecting portions 3900; Figure 6M; Paragraph 0372 & 0409) of said mask body (plenum chamber 3200; Figure 12M; Paragraph 0423-0426).  
Regarding claim 6, Cheng discloses respiratory mask (3000; Figure 12A to 12M, 17A to 17E, and 18A to 18M; Paragraph 0368)  as claimed in claim 1.
However, Cheng does not disclose wherein said ratio of said inner radius to said groove width is substantially equal to 6.  
It would have been obvious to one having ordinary skill in the art at the effective filing date the invention to modify Cheng to include said ratio of said inner radius to said groove width is substantially equal to 6 because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding claim 7, Cheng discloses respiratory mask (3000; Figure 12A to 12M, 17A to 17E, and 18A to 18M; Paragraph 0368) claimed in claim 1.
However, Cheng does not disclose wherein said ratio of said groove width to said groove depth is substantially equal to 1.
It would have been obvious to one having ordinary skill in the art at the effective filing date the invention to modify Cheng to include ratio of said groove width to said groove depth is substantially equal to 1 because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng  (WO 2018064712 A2). in the view of Dantanarayana (US 20180264222 A1).
Regarding claim 4, Cheng discloses respiratory mask (3000; Figure 12A to 12M, 17A to 17E, and 18A to 18M; Paragraph 0368) as claimed in claim 3, wherein said outer peripheral surface (peripheral extension 3803; Figure 13A-13B; Paragraph 0420, 0428)  is stepped and has first and second sections respectively proximal to and distal from said duct segment (swivel 3501; Figure 12M; Paragraph 0441-0444)  of said air duct (extension inner surface & extension posterior surface 3816, 3815; Figure 13C; Paragraph 0428) (air circuit 4170; Figure 1A; Paragraph 0474-0476).
Cheng does not disclose outer openings of said muting holes being formed in said first section of said outer peripheral surface, said securing portion of said muting member being directly connected to said second section of said outer peripheral surface.  
However, Dantanarayana teaches outer openings of said muting holes (vent holes 9126; Figure 8F; Paragraph 0296) being formed in said first section of said outer peripheral surface, said securing portion (bellows seal 9190; Figure 7F; Paragraph 0410) of said muting member (vent housing 9120; Figure 8C-8D; Paragraph 0296)  being directly connected to said second section of said outer peripheral surface (vent housing connector 9160; Figure 9A; Paragraph 0409).  
Therefore, Cheng and Dantanarayana are both considered to be analogous to the claimed invention because they are in the same field of a respiratory mask. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respiratory mask  of Cheng to include outer opening of the muting holes (vent holes 9126; Figure 8F; Paragraph 0296) being formed in the said first section of the other peripheral surface (vent housing connector 9160; Figure 9A; Paragraph 0409), said securing portion (bellows seal 9190; Figure 7F; Paragraph 0410) of said muting member (vent housing 9120; Figure 8C-8D; Paragraph 0296)  being directly connected to said second section of said outer peripheral surface (vent housing connector 9160; Figure 9A; Paragraph 0409)as taught by Dantanarayana  for the purpose of increasing the flow rate and decreases the noise with the number of holes (Paragraph 0294).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amarasinghe et al. (US 20180250486 A1), Ging (AU 2015203513 B2), Dravitzki et al. (US 20120138061 A1) and Schulz et al. (DE 102005041717 A1) each disclose a respiratory mask. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAP AHMED ELLABIB whose telephone number is (571)272-5879. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 5712729034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.E./               Examiner, Art Unit 3785                                                                                                                                                                                         
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785